Oo oo | a 17a) — eS) No —

Se Ww NY SY COD BO Se SN DWH OHO Re NEEL O

No
ww

 

 

WAWD —NGEASE Bit OOM BR Mh 7 Pocument 11 Filed 11/29/20 Page 1of1

e

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Brenda M Johnson
NOTICE OF CIVIL APPEAL

Plaintiff(s),
V.
Case No
No. cv-05857
District Court Judge
Defendant(s).

 

 

Marsha J Peachman

Notice is hereby given that
(Name of Appellant)

appeals to the United States Court of Appeals for the Ninth Circuit from

dkt6 default judgement and dkt 10 eft
(Name of Order/Judgment) dkt 6 an d d kt 10

entered in this action on od Qyvember 1 4 2020
Dated: 11] /29/2020

pacer monitor ledger , Motion rescue and objection to dkt 6, d
order with affvid

Name, Address and Phone Number of Counsel for

OA. ha Hi

Signature of Counsel for’Appellant or
Appellant/Pro Se

  

 

NOTICE OF CIVIL APPEAL - 1

Kt 9

 
